Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 1 of 51 PageID #: 18740




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

    UNIVERSITY OF
    MASSACHUSETTS and CARMEL
    LABORATORIES, LLC,
                                        C.A. No. 17-cv-868-CFC-SRF
                     Plaintiffs,

    v.

    L’ORÉAL USA, INC.,

                     Defendant.



            PLAINTIFFS’ RESPONSIVE CONCISE STATEMENT OF
         FACTS IN FURTHER SUPPORT OF PLAINTIFFS’ MOTION FOR
               SUMMARY JUDGMENT OF NO ANTICIPATION


   DATED: October 16, 2020
                                             Brian E. Farnan (Bar No. 4089)
                                             Michael J. Farnan (Bar No. 5165)
                                             FARNAN LLP
                                             919 North Market Street, 12th Floor
                                             Wilmington, DE 19801
                                             Telephone: (302) 777-0300
                                             Facsimile: (302) 777-0301
                                             bfarnan@farnanlaw.com
                                             mfarnan@farnanlaw.com
   Of Counsel:
   William Christopher Carmody
   Tamar E. Lusztig
   Beatrice C. Franklin
   Nicholas C. Carullo
   SUSMAN GODFREY L.L.P.
   1301 Avenue of the Americas, 32nd Floor
   New York, NY 10019
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 2 of 51 PageID #: 18741




   Telephone: (212) 336-8330
   Facsimile: (212) 336-8340
   bcarmody@susmangodfrey.com
   tlusztig@susmangodfrey.com
   bfranklin@susmangodfrey.com
   ncarullo@susmangodfrey.com

   Justin A. Nelson
   SUSMAN GODFREY L.L.P.
   1000 Louisiana Street, Suite 5100
   Houston, Texas 77002
   Telephone: (713) 651-9366
   Facsimile: (713) 654-6666
   jnelson@susmangodfrey.com

   Davida Brook
   SUSMAN GODFREY L.L.P.
   1900 Avenue of the Stars, Suite 1400 Los
   Angeles, California 90067
   Telephone: (310) 789-3100
   Facsimile: (310) 789-3150
   dbrook@susmangodfrey.com
                                              Attorneys for University of
                                              Massachusetts and Carmel
                                              Laboratories, LLC

   Matthew B. Lowrie FOLEY &
   LARDNER LLP
   111 Huntington Avenue, Suite 2600
   Boston, MA 02199
   Telephone: (617) 342-4000
   Facsimile: (617) 342-4001
   mlowrie@foley.com
                                              Attorneys for Carmel Laboratories,
                                              LLC
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 3 of 51 PageID #: 18742




             Plaintiffs’ Responses to Defendant’s Allegedly Undisputed Facts1
                 Allegedly Undisputed Facts                  Plaintiffs’ Response
       40   Plaintiffs distinguished DE107 during Undisputed that the named
            prosecution, at the PTAB to avoid        inventors and Patent Owner (not
            inter partes review, and at Markman “Plaintiffs”) distinguished DE107
            on the basis that the claims of the      during prosecution and before the
            patents-in-suit require no increase in PTAB, and Plaintiffs distinguished
            dermal cell proliferation, but now       DE107 during Markman, citing the
            agree that DE107 likewise does not       inventors’ declaration referencing
            disclose an increase in dermal cell      dermal proliferation. D.I. 311, ¶¶ 9,
            proliferation. (D.I. 285, ¶¶ 8-16.)      12, 15-16. Disputed that “Plaintiffs
                                                     agree DE107 likewise does not
                                                     disclose an increase in dermal cell
                                                     proliferation.” D.I. 310, at 12 n. 2;
                                                     311, ¶¶ 21-25.
       41   The patents-in-suit do not exemplify Undisputed that the patents-in-suit
            any specific formulations and their      do not provide ingredient lists for
            claims do not recite formulation         specific formulations, or include
            features at all (e.g., limitations for a limitations for a specific
            specific “preservative,” “fragrance,”    preservative, fragrance,
            “carboxyvinyl polymer,” or               carboxyvinyl polymer, or
            “manufacturing method”). (Ex. A,         manufacturing method. L’Oréal’s
            claims 1, 3; Ex. B, claims 1, 3.)        inferences are disputed.




   1
    The Court’s rule appears to be that concise statements of fact may only be 1750
   words total, but L’Oréal’s three opposition statements of fact total 3750 words
   (fewer than 1750 each). In order to respond, Plaintiffs have had to exceed a total of
   1750 words, but have made every effort to keep their responses as concise as
   possible.

                                               1
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 4 of 51 PageID #: 18743




       42   Plaintiffs accuse L’Oréal USA            Undisputed that L’Oréal represents
            products of infringement with            that some of the accused products
            the same adenosine concentrations        contain 0.1% wt adenosine.
            (0.1%) as many example                   Undisputed that certain prior art
            formulations disclosed in the prior      references disclose adenosine
            art, which also discloses adenosine      concentrations of 0.001%-10%.
            concentrations of, inter alia, 100       L’Oréal’s inferences are disputed.
            times more (10%) and 100 times less
            (0.001%) being topically applied to
            enhance the condition of the skin.
            (Ex. GG at 1:3-2:10, 2:28-3:5, 14:17-
            20, Examples 1-6, claims; Ex. II at
            5:7-16, 9:18-10:8, 10:12-19:15; Ex.
            KK at 378-79 & tbl; Ex. HH at 1-3,
            Example 2, claims; Ex. DD at
            Abstract, 1:8-23, 2:9-26, 3:27-39,
            8:23-35, Examples 4, 10; Ex. EE at
            1:41-44, Examples 1-3; Ex. C, ¶¶ 45,
            48-50, 64-68.)
       43   The broad adenosine concentration        Disputed. D.I. 311, ¶¶ 24-30.
            ranges in the prior art disclose
            adenosine reaching the dermis at the
            claimed concentrations. (Ex. C, ¶¶
            88-89, 94, 108-109, 113, 126-128,
            132, 142-144, 148, 160-162, 166,
            178-180, 184; D.I. 285, ¶¶ 24-30.)
       44   L’Oréal USA’s expert Dr. Gerald          Undisputed that Kasting’s report
            Kasting explained how the                says “the patents-in-suit purport to
            patents-in-suit correlate the            correlate the concentrations of
            concentrations of adenosine to effects   adenosine applied directly to skin
            on the skin as a whole, and how the      fibroblasts in culture with in vivo
            prior art discloses the same             effects on the skin as a whole.” Ex.
            improvements in skin condition           C, ¶ 88.2 L’Oréal’s inferences are
            through use of adenosine. (Ex. C, ¶¶     disputed. D.I. 311, ¶¶ 24-30.
            88 (citing Ex. A at 1:37-41, 5:44-48),
            108,126, 142, 160, 178.)


   2
    Citations to “Ex. __” are to L’Oréal’s exhibits. Citations to “Appx__” are to
   Plaintiffs’ appendices.

                                              2
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 5 of 51 PageID #: 18744




    45   Kasting supports his anticipation      Undisputed that the cited
         opinions with named inventor           paragraphs of Kasting’s report
         Dr. James Dobson’s testimony that,     quote Dobson’s testimony
         “if a composition of adenosine is      Undisputed that Dobson testified
         applied to the skin and it enhances thehe prepared adenosine
         condition of the skin, it must reach   compositions, applied them to
         the dermal cell layer in the           himself, and observed resulting
         concentrations claimed in [his]        skin enhancement. Ex. O, at
         patents, the ’327 and ’513 patents.”   134:14-23. Undisputed that when
         (Ex. O at 212:5-13, 135:4-10, 139:4-   asked, “Based on that assessment,
         12; Ex. C, ¶¶ 88, 108, 126, 142, 160,  you understood that adenosine in
         178.)                                  the concentrations that are claimed
                                                in the patent had reached the
                                                dermal layer?” Dobson responded,
                                                “Yes, I did assume that.” And
                                                when asked, “That’s because if
                                                you’re showing efficacy after the
                                                application of a composition
                                                containing adenosine, it would
                                                mean that adenosine is getting to
                                                the dermal layer at an amount
                                                effective to result in the
                                                enhancement of the condition of
                                                the skin; is that correct?” he
                                                answered “That’s a logical
                                                assumption.” Id. at 137:20-138:7.
                                                Undisputed that when L’Oréal’s
                                                counsel subsequently used the
                                                language L’Oreal quotes, Dr.
                                                Dobson responded, “You got it.”
                                                Id. at 212:5-11.
    46   According to Dobson, the claims do     Disputed. This summary
         not require identifying a              mischaracterizes Dobson’s
         specific number or exact value for the testimony. Ex. O, at 135:4-10,
         concentration of adenosine that        139:4-12, 212:5-13.
         reaches the dermis to meet the
         claimed ranges. (Ex. O at 212:5-13,
         135:4-10, 139:4-12.)




                                            3
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 6 of 51 PageID #: 18745




    47   Kasting identified adenosine as the       Disputed. Kasting testified that “it
         “most active agent in the                 could have been one or both of”
         composition” with respect to the ’164     adenosine or hyaluronic acid “or,
         patent (Ex. R at 207:1-211:13), and       for that matter, other ingredients in
         Plaintiffs do not argue that any of the   there” enhancing the condition of
         anticipatory references besides the       the skin. Ex. R at 207:7-18.
         ’164 patent use “both adenosine and
         hyaluronic acid.” (D.I. 260 at 6.)
    48   When asked about specific prior-art       Disputed. D.I. 260, at 3-10; 310, at
         references, Kasting was                   7-11.
         clear on which ones disclose
         compositions that anticipate the
         claimed range and why. (Ex. R at
         158:22-162:2; 182:16-184:19;
         190:15-204:17, 179:6-180:17.)
    49   Kasting supports his anticipation         Undisputed that Kasting’s report
         opinions with evidence from               cites the ‘089 and JP915 patents.
         the ’089 patent and JP915 that the        L’Oréal’s inferences are disputed.
         claimed dermal concentrations of          AppxG000007, 10; Ex. I, ¶¶ 146-
         adenosine analogs were known to           49.
         enhance skin condition. (Ex. R at
         163:9-165:4, 168:9- 169:1, 186:12-
         188:15, 194:11-195:23; Ex. C, ¶¶ 55-
         58, 69, 215; Ex. E, ¶¶ 20-21, 33, 72-
         73, 76, 78-81; Ex. FF at Abstract,
         7:35-37, 8:40-45; 23:5-33; 25:67-
         26:3; Ex. JJ at ¶¶ 2, 4-5, 20-31.)




                                            4
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 7 of 51 PageID #: 18746




    50   L’Oréal USA’s expert Dr. Majella          Undisputed that Lane’s report says
         Lane made and tested two                  she conducted testing of two
         formulations disclosed in the prior art   formulations and opined that “if
         (DE107 Example 5 and JP153                Plaintiffs contend that such Franz
         Comparative Example 1), and               diffusion cell testing is an
         showed how those prior art                appropriate methodology for
         formulations resulted in adenosine        determining [transdermal
         concentrations being achieved at the      permeation] the experiments . . .
         dermis within the claimed ranges.         show that applying topically the
         (Ex. F, ¶¶ 19-22, 34, 36.)                DE107 and JP153 formulations
                                                   causes adenosine to penetrate
                                                   through the epidermal layer to
                                                   apply to the dermal cell layer in
                                                   those claimed numerical
                                                   concentration ranges.” Ex. F, ¶ 36.
                                                   L’Oréal’s inferences are disputed.
    51   Lane testified that her tested            Undisputed that Lane testified “I
         formulations were “representative”        think that the formulations I made
         of DE107 Example 5 and JP153              are representative of what’s in
         Comparative Example 1. (Ex. S at          Table 5 in DE107 and what’s in
         345:15-346:23, 349:16-350:6; Ex. G,       Comparative Example 1 of JP153”
         ¶¶ 7-10, 12-14.)                          and her report states that she has
                                                   not seen any evidence her
                                                   compositions “were not
                                                   representative.” Ex. S, at 346:15-
                                                   17; Ex. G, ¶¶ 10, 14. Lane could
                                                   not identify the basis for this
                                                   opinion in her report, Ex. S, at
                                                   349:23-350:6, and L’Oréal’s
                                                   inferences are disputed.




                                            5
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 8 of 51 PageID #: 18747




    52   For Lane’s DE107 formulation, “[t]he      Undisputed that Lane reports the
         mean value for the adenosine              results of her testing as providing
         concentration in the dermis for all six   the identified mean values.
         cells [to which the formulation           L’Oréal’s inferences are disputed.
         was applied] [was] 2.62 x 10-6 M”
         and, for her JP153 formulation, “[t]he
         mean value for the adenosine
         concentration in the dermis for all six
         cells [to which the formulation was
         applied] [was] 1.09 x 10-5 M,” both
         of which fall within the broad
         ranges recited in claims 1 and 3 of the
         patents-in-suit. (Ex. F, ¶ 34.)
    53   Lane’s JP153 formulation always           Undisputed that Lane reported
         produced test results within              results for her JP153 formulation
         the claimed ranges. (Ex. F, ¶ 34; Ex.     testing that fall within the range 10-
                                                   3
         A, claims 1, 3; Ex. B, claims 1, 3.)        M to 10-7 M.
    54   Dr. Bozena Michniak-Kohn’s opinion        Disputed. AppxA000246-252.
         that changes to adenosine penetration
         due to variations in unclaimed
         manufacturing methods,
         ingredients, or amounts of ingredients
         could make a difference with respect
         to meeting the broad ranges recited in
         the claims was unsupported by
         specific evidence, and her opinion
         was not left unrebutted. (Ex. E, ¶¶ 46-
         47, 51-52; Ex. G, ¶¶ 8-10, 13-14.)
    55   Plaintiffs do not dispute that the        Undisputed to the extent Lane
         formulation “choices Lane                 chose ingredients and
         made were well accepted.” (D.I. 260       manufacturing methods that were
         at 12; Ex. G, ¶¶ 6-14.)                   known to a POSITA in the 1997-
                                                   1998 time period. Disputed to the
                                                   extent L’Oréal implies Lane’s
                                                   discretionary choices were
                                                   disclosed or condoned by the prior
                                                   art. AppxA000246-252.




                                            6
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 9 of 51 PageID #: 18748




    56   To the extent Plaintiffs argue Lane’s    Undisputed that Lane disagrees
         particular in vitro test                 with Plaintiffs’ criticisms of her
         methodology is flawed, Lane              testing methodology.
         disagrees. (Ex. G, ¶¶ 15-21.)
    57   The patents-in-suit do not specify       Disputed. Ex. I, ¶¶ 169-180, 213-
         how to determine whether the             230.
         claimed concentrations have been
         met by topical application of a
         composition. (Ex. A; Ex. B.)
    58   The patents-in-suit do not               Disputed. The patents-in-suit say
         demonstrate criticality of the ranges    that the “therapeutically effective
         recited in claims 1 or 3 of either       amount of adenosine” applied to
         patent. (Ex. A; Ex. B.)                  the dermal cells is “preferably 10-3
                                                  to 10-7 M, more preferably 10-3 [or
                                                  10-4] to10-6 M.” Ex. A, at 2:13-16.

   DATED: October 16, 2020
                                                 Respectfully submitted,

                                                 FARNAN LLP

                                                 /s/ Brian E. Farnan
                                                 Brian E. Farnan (Bar No. 4089)
                                                 Michael J. Farnan (Bar No. 5165)
                                                 919 North Market Street, 12th Floor
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 777-0300
                                                 Facsimile: (302) 777-0301
                                                 bfarnan@farnanlaw.com
                                                 mfarnan@farnanlaw.com


   Of Counsel:
   William Christopher Carmody
   Tamar E. Lusztig
   Beatrice C. Franklin
   Nicholas C. Carullo
   SUSMAN GODFREY L.L.P.
   1301 Avenue of the Americas, 32nd Floor
   New York, NY 10019

                                           7
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 10 of 51 PageID #: 18749




   Telephone: (212) 336-8330
   Facsimile: (212) 336-8340
   bcarmody@susmangodfrey.com
   tlusztig@susmangodfrey.com
   bfranklin@susmangodfrey.com
   ncarullo@susmangodfrey.com

    Justin A. Nelson
    SUSMAN GODFREY L.L.P.
    1000 Louisiana Street, Suite 5100
    Houston, Texas 77002
    Telephone: (713) 651-9366
    Facsimile: (713) 654-6666
    jnelson@susmangodfrey.com

   Davida Brook
   SUSMAN GODFREY L.L.P.
   1900 Avenue of the Stars, Suite 1400 Los
   Angeles, California 90067
   Telephone: (310) 789-3100
   Facsimile: (310) 789-3150
   dbrook@susmangodfrey.com

                                              Attorneys for University of
                                              Massachusetts and Carmel
                                              Laboratories, LLC

   Matthew B. Lowrie
   FOLEY & LARDNER LLP
   111 Huntington Avenue, Suite 2600
   Boston, MA 02199
   Telephone: (617) 342-4000
   Facsimile: (617) 342-4001
   mlowrie@foley.com

                                              Attorneys for Carmel Laboratories,
                                              LLC




                                          8
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 11 of 51 PageID #: 18750




   COMMONWEALTH OF MASSACHUSETTS,

   By its attorney,

   MAURA HEALEY
   ATTORNEY GENERAL

   By: /s/ William Christopher Carmody
   William Christopher Carmody
   Special Assistant Attorney General
   SUSMAN GODFREY L.L.P.
   1301 Avenue of the Americas, 32nd Floor
   New York, NY 10019
   Telephone: (212) 336-8330
   Facsimile: (212) 336-8340
   bcarmody@susmangodfrey.com

                                             Attorney for University of
                                             Massachusetts




                                         9
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 12 of 51 PageID #: 18751




        APPENDIX IN SUPPORT
        APPENDIX
        APPENDIX IN
                 IN SUPPORT
                    SUPPORT


                      EXHIBIT 1
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 13 of 51 PageID #: 18752




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

    UNIVERSITY OF
    MASSACHUSETTS and CARMEL
    LABORATORIES, LLC,
                                               C.A. No. 17-cv-868-CFC-SRF
                          Plaintiffs,

    v.

    L’ORÉAL USA, INC.,

                          Defendant.


                      DECLARATION OF BEATRICE FRANKLIN

            I, Beatrice Franklin, declare as follows:

            I am an attorney at the law firm Susman Godfrey, L.L.P. and am counsel of

   record for Plaintiffs University of Massachusetts and Carmel Laboratories, LLC

   (“Plaintiffs”) in the above-captioned matter. I hereby submit this declaration in

   support of Plaintiffs’ Motion for Partial Summary Judgment of No Anticipation.

         1. Attached as Exhibit 1 is a true and correct copy of L’Oréal USA’s Notice of

   Deposition of Plaintiffs Pursuant to Rule 30(b)(6).

         2. Attached as Exhibit 2 is a true and correct copy of an email exchange between

   counsel in this matter, dated May 16-26, 2020.

         3. Attached as Exhibit 3 is a true and correct copy of the October 16, 2020

   Declaration of Dr. Ryan Cheu.



   7661258v1/015369
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 14 of 51 PageID #: 18753




       4. Attached as Exhibit 4 is a true and correct copy of the October 16, 2020

   Declaration of Dr. Bozena Michniak-Kohn.



   Dated:             October 16, 2020
                                                   /s/ Beatrice Franklin
                                                    Beatrice Franklin




   7661258v1/015369
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 15 of 51 PageID #: 18754




                      EXHIBIT 1
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 16 of 51 PageID #: 18755




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                                        )
   UNIVERSITY OF MASSACHUSETTS and                      )
   CARMEL LABORATORIES, LLC,                            )
                                                        )
                               Plaintiffs,              )
                                                        )
           v.                                           )   C.A. No. 17-868-CFC-SRF
                                                        )
   L’ORÉAL USA, INC.,                                   )
                                                        )
                              Defendant.
                                                        )
                                                        )

                L’ORÉAL USA’S NOTICE OF DEPOSITION OF PLAINTIFFS
                            PURSUANT TO RULE 30(b)(6)

         PLEASE TAKE NOTICE that pursuant to Rule 30(b)(6) of the Federal Rules of Civil

  Procedure and the Orders of this Court, on a date and at a location to be agreed upon by the

  parties, and continuing day to day until completion, or resuming until completion on a date set by

  Defendant L’Oréal USA, Inc. (“L’Oréal USA” or “Defendant”), by further notice or by mutual

  agreement of the parties, attorneys for L’Oréal USA will take the following videotaped

  deposition(s) upon oral examination, under oath, before a qualified notary public or certified

  court reporter of Plaintiffs University of Massachusetts Medical School (“UMass”) and Carmel

  Laboratories, LLC (“Carmel Labs”) (together, “Plaintiffs”) on the topics set forth in Schedule A.

  Plaintiffs shall identify the individual(s) they designate to testify on their behalf in response to

  the topics and the topics on which each such individual will provide testimony not less than ten

  (10) business days in advance of the commencement of the deposition(s). Plaintiffs must

  designate persons with sufficient knowledge and preparation to testify on all information known

  or reasonably available to Plaintiffs on these topics. Defendant reserves the right to notice and




                                                 F000001
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 17 of 51 PageID #: 18756




    take further depositions of Plaintiffs as necessary on additional topics in accordance with Rule

    30(b)(6).



     OF COUNSEL:                              /s/ Katharine L. Mowery
                                              Frederick L. Cottrell, III (#2555)
     Eric W. Dittmann                         Jeffrey L. Moyer (#3309)
     Isaac S. Ashkenazi                       Katharine L. Mowery (#5629)
     Nicholas A. Tymoczko                     RICHARDS, LAYTON & FINGER, P.A.
     Karthik R. Kasaraneni                    One Rodney Square
     PAUL HASTINGS LLP                        920 N. King Street
     200 Park Avenue                          Wilmington, DE 19801
     New York, NY 10166                       (302) 651-7700
     (212) 318-6000                           cottrell@rlf.com
                                              moyer@rlf.com
     Katherine F. Murray                      mowery@rlf.com
     Serli Polatoglu
     PAUL HASTINGS LLP                        Attorneys for Defendant
     515 South Flower Street, 25th Floor      L’Oréal USA, Inc.
     Los Angeles, CA 90071
     (213) 683-6000
     Naveen Modi
     Joseph E. Palys
     PAUL HASTINGS LLP
     875 15th Street, N.W.
     Washington, D.C. 20005
     (202) 551-1990

    Dated: April 8, 2020




                                                    2


                                               F000002
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 18 of 51 PageID #: 18757




                                               SCHEDULE A

                                              DEFINITIONS

       1. As used herein, the term “’327 patent” means United States Patent No. 6,423,327.

       2. As used herein, the term “’513 patent” means United States Patent No. 6,645,513.

       3. As used herein, the terms “Asserted Patents” and “Patents-in-Suit” mean, collectively,

   the ’327 patent and the ’513 patent.

       4. As used herein, the term “PTO” means the United States Patent and Trademark Office.

       5. As used herein, the term “Related Patents and Applications” shall mean any and all

   patents and patent applications that claim priority, directly or indirectly, to the Patents-in-Suit or

   to which at least the Patents-in-Suit claim priority, directly or indirectly (including any

   continuations, continuations-in-part, divisionals, provisional applications, reexaminations, or

   reissue patents or patent applications), whether domestic or foreign.

       6. As used herein, the term “Document” is defined broadly to be given the full scope of that

   term contemplated in Rule 34 of the Federal Rules of Civil Procedure, including but not limited

   to correspondence, memoranda, transcripts of any conversation or testimony, recordings,

   stenographic or handwritten notes, studies, publications, books, pamphlets, pictures (drawings

   and photographs), films, microfilms, voice recordings, reports, recommendations, faxes, listings

   of telephone calls, emails, diaries, text messages, social media content, and computer programs

   and files or other electronically stored information (translated into a reasonably usable form, if

   necessary, by any Person or entity that has control of such records), and includes all tangible

   things, all originals (or, if originals are not available, identical copies thereof), all non-identical

   copies of a document, all drafts of final documents, all other written, printed, or recorded matter

   of any kind, and all other data compilations from which information can be obtained and


                                                       3


                                                   F000003
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 19 of 51 PageID #: 18758




  translated if necessary, that are or have been in your actual or constructive possession or control,

  regardless of the medium on which they are produced, reproduced, or stored, and, without

  limitation, all things meeting the definitions of “writings” and “recordings” as set forth in Fed. R.

  Evid. 1001.

      7. As used herein, the term “Things” means any physical or tangible item, including

  samples, prototypes, and packaging.

      8. As used herein, the term “Concerning” means in any way, directly or indirectly,

  regarding, considering, constituting, comprising, covering, defining, describing, involving,

  underlying, modifying, amending, confirming, mentioning, endorsing, recording, evidencing,

  pertaining to, referring to, reflecting, relating to, representing, supporting, qualifying,

  terminating, revoking, canceling, negating, or having any connection with the matter discussed.

      9. As used herein, the term “Communication” refers to all conversations, agreements,

  inquiries, or replies, whether in person, by telephone, in writing, or by means of electronic

  transmittal devices, and includes, but is not limited to, all correspondence, emails, recordings,

  transmittal slips, memoranda, telephone communications, voice messages, or notes.

      10. As used herein, the terms “You,” “Your,” “UMass,” “Carmel Labs,” or “Plaintiffs” mean

  University of Massachusetts and/or Carmel Laboratories, LLC, and their respective officers,

  directors, representatives, employees, agents, partners, corporate parents, subsidiaries, affiliates,

  predecessors, and successors, including any entities or Persons acting on behalf of the University

  of Massachusetts and/or Carmel Laboratories, LLC and the named inventors of the Patents-in-

  Suit and/or Related Patents and Applications.

      11. As used herein, the term “Person” means any natural person or business, legal, or

  governmental entity or association.


                                                     4


                                                 F000004
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 20 of 51 PageID #: 18759




      12. As used herein, the term “product” or “products” refers to any product, device, apparatus,

   process, method, system, media, or instrumentality.

      13. As used herein, the term “Easeamine Product(s)” refers to any product (whether

   conceived, under development, developed, marketed, offered for sale, sold, or the like) identified

   in paragraphs 14-17 of the First Amended Complaint (D.I. 13), including the “anti-aging face

   cream” identified as “Easeamine,” as well as any previous or later generations or versions, and

   derivations of those products, including any derivation currently under consideration and/or

   development.

      14. As used herein, the term “Accused Products” refers to any product that You accuse

   L’Oréal USA of infringing any claim of any of the Patents-in-Suit.

      15. As used herein, the term “Customer” means any Persons, including distributors and

   salons, to whom You have offered to sell or have sold any of Your Easeamine Products.

      16. Any Person Concerning a corporation or business entity, and any reference to a

   corporation or business entity, includes all entities and Persons acting on the entity’s behalf as

   well as all affiliates, divisions, parents, subsidiaries, predecessors, and successors thereof.

      17. The terms “and” and “or” shall be interpreted liberally as conjunctive, disjunctive, or

   both so that the fullest request for disclosure of information is achieved.

      18. The term “all” means all and each and the term “each” means each and all so that the

   fullest request for disclosure of information is achieved.

      19. The singular includes the plural and the plural includes the singular so that the fullest

   request for disclosure of information is achieved.

                                            INSTRUCTIONS

      1. All terms not otherwise defined herein shall have their ordinary meanings.


                                                      5


                                                  F000005
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 21 of 51 PageID #: 18760




      2. The plural form of words shall also mean and include the singular form of the same.

   Similarly, the singular form of words shall also mean and include the plural form of the same.

      3. The terms “or” and “and” shall be construed conjunctively or disjunctively whenever

   necessary to bring within the scope of the topics identified below any information that might

   otherwise be construed as outside of their scope.

      4. The terms “any,” “all,” “each,” and “every” mean “each and every.”

      5. All verbs used herein shall be construed to include all tenses.

                                                TOPICS

      1. The distribution of Easeamine Products, including Your Communications with

   distributors and potential distributors of Easeamine Products, regarding all distribution of

   Easeamine Products.

      2. Your Communications and agreements with beauty insiders, beauty influencers, skincare

   professionals, distributors, journalists, reporters, bloggers, marketing professionals in the beauty

   industry (including skincare), and social media influencers regarding the Accused Products.

      3. Your Communications and agreements with beauty insiders, beauty influencers, skincare

   professionals, distributors, journalists, reporters, bloggers, marketing professionals in the beauty

   industry (including skincare), and social media influencers regarding Easeamine Products.

      4. Monthly sales of Easeamine Products since inception, by distributor and SKU, on a unit

   and revenue basis.

      5. Monthly profits and costs for Easeamine Products since inception, by distributor and

   SKU.

      6. The projected gross and net unit sales volumes, unit selling process, sales revenue, profit

   margins, and costs for the Easeamine Products.


                                                     6


                                                F000006
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 22 of 51 PageID #: 18761




      7. Ownership and any rights to the Asserted Patents, including by You and any other

   Person, including the identity of such owners(s), the date(s) when such ownership was obtained,

   the facts and circumstances concerning such ownership, all Documents Concerning such

   ownership, any agreements (oral or in writing) relating to such ownership, and any all facts and

   circumstances relating to any offer(s) to convey any rights and/ownership to any entity or Person

   (whether performed or not).

      8. The manufacture of the Easeamine Products, including the ingredients used, the absolute

   and relative quantities of the ingredients in the Easeamine Products’ formulation, and how and

   why those ingredients were selected.

      9. Your Communications with any Persons other than L’Oréal USA to license and/or

   enforce any of the Asserted Patents, including any meetings with such Persons, all facts and

   circumstances Concerning such meetings, the identity of Person(s) involved with such meetings,

   all Communications relating to such meetings, and all Documents relating to such meetings.

      10. Your Communications with L’Oréal USA to license and/or enforce any of the Asserted

   Patents, including any meetings with L’Oréal USA, all facts and circumstances Concerning such

   meetings, the identity of Person(s) involved with such meetings, all Communications relating to

   such meetings, and all Documents relating to such meetings.

      11. Licenses, and negotiations related thereto, Concerning the Asserted Patents or the

   Easeamine Products, including nature, scope, royalty rate, and terms of such licenses, and the

   identity of all licensees, as well as all entities who were offered and declined a license to the

   Asserted Patents and the reasons related thereto.

      12. Royalties paid by or to You Concerning the Asserted Patents or the Easeamine Products.




                                                     7


                                                 F000007
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 23 of 51 PageID #: 18762




     13. Your policies relating to licensing any other Person’s patents or technology, including

  patents relating to the Easeamine Products.

     14. Your licensing or potential licensing of the Asserted Patents, including the identification

  of all facts You considered in connection with any decision to license or potentially license the

  Asserted Patents.

     15. Your licensing policies related to the Asserted Patents or the Easeamine Products.

     16. Your knowledge of any industry standard royalty rate for the Asserted Patents or the

  Easeamine Products.

     17. The pricing of the Easeamine Products, including pricing strategies, pricing decisions,

  pricing analyses, pricing negotiations, pricing forecasts, pricing plans, product evaluation

  analyses, credits and discounts.

     18. Your knowledge of the market for the Easeamine Products and any products that are or

  were, at any time, competitors to the Easeamine Products, including the market share of each and

  the advertising for each.

     19. Any criticism of You and the Easeamine Products, including, but not limited to, the

  quality of the Easeamine Products.

     20. The enforcement, or contemplated enforcement, of the Asserted Patents against other

  competitors to You or L’Oréal USA.

     21. An explanation of all of Your Documents that purport to set forth sales figures, pricing

  figures, cost information, profit figures, and projections of these figures for the Easeamine

  Products.

     22. Any product or design-around that is an acceptable non-infringing alternative to the

  inventions recited in any of the asserted claims in the Asserted Patents.


                                                   8


                                                F000008
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 24 of 51 PageID #: 18763




      23. The respective contributions of each named inventor to the alleged inventions and other

   subject matter described and/or claimed in the Patents-in-Suit, and the location and identity of

   any documents evidencing the same.

      24. The dates and circumstances under which the alleged inventions and other subject matter

   described and/or claimed in the Patents-in-Suit were: (i) first conceived; (ii) first observed

   experimentally; (iii) first recorded or otherwise described in writing; (iv) first reduced to

   practice; and (v) the documents that demonstrate all of the above.

      25. The disclosures of the alleged inventions and other subject matter described and/or

   claimed in the Patents-in-Suit, including but not limited to Invention Disclosure No. UMMC97-

   32, including but not limited to the facts and circumstances Concerning the drafting, preparation,

   and filing thereof, and any analysis of the prior art related thereto.

      26. The facts and circumstances Concerning maintaining the file for Invention Disclosure

   No. UMMC97-32, including but not limited to: decisions to initiate, continue, or abandon

   prosecution of the Patents-in-Suit and any Related Patents and Applications; decision to initiate,

   continue, or abandon licensing efforts related to the alleged inventions and other subject matter

   described and/or claimed in the Patents-in-Suit and any Related Patents and Applications; and

   decisions to collect or waive royalties owed by licensees of the same.

      27. The research and development efforts, if any, Concerning the alleged inventions and

   other subject matter described and/or claimed in the Patents-in-Suit, including dates.

      28. The data, test results, figures, examples, tables, formulations, compositions, preparations,

   and processes Concerning the subject matter described and/or claimed in the Patents-in-Suit and

   any Related Patents and Applications, including but not limited to the data underlying the

   examples included therein and submitted during prosecution.


                                                      9


                                                  F000009
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 25 of 51 PageID #: 18764




       29. The research, analysis, study, testing, evaluation, and/or consideration of the amount

   and/or concentration of topically applied adenosine or any topically applied composition

   containing adenosine that reaches the “dermal cell layer,” including but not limited to the dates,

   formulations of the tested compositions, methodologies used, and results.

       30. The research, analysis, study, testing, evaluation, and/or consideration of the effect of

   adenosine on cell proliferation, such as dermal cell proliferation, including but not limited to the

   dates, formulations of the tested compositions, methodologies used, and results.

       31. The research, analysis, study, testing, evaluation, and/or consideration of the effect of

   adenosine on the condition of unbroken skin of a mammal, including wrinkling, roughness,

   dryness, or laxity of the skin, including but not limited to the dates, formulations of the tested

   compositions, methodologies used, and results.

       32. Clinical studies conducted Concerning the subject matter of the Patents-in-Suit, including

   but not limited to: (i) the purpose and planning of such clinical studies; (ii) the formulations of

   the compositions used in such clinical studies; (iii) the protocols of such clinical studies; (iv)

   conduct of the clinical trials; (v) the results of such clinical studies; (vi) the internal or external

   publications, reports, or presentations of such clinical studies; (vii) the individuals involved in

   any such study; (viii) the internal and external communications Concerning any such study

   (including with physicians, patients, and regulatory agencies); (ix) any documents Concerning

   any such study; and (x) dates of any such study.

       33. The preparation, filing, and prosecution (including appeals or any other issuance or

   validity proceeding before any national or international patent authority or court) of the

   applications for the Patents-in-Suit and any Related Patents and Applications, including but not

   limited to United States Patent App. No. 09/179,006, United States Patent App. No. 09/672,348,


                                                      10


                                                   F000010
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 26 of 51 PageID #: 18765




  United States Patent App. No. 10/184,810, United States Patent App. No. 10/680,370, United

  States Patent App. No. 11/473,512, United States Patent App. No. 11/804,904, Canadian Patent

  App. No. 2,347,979, European Patent App. No. 99 97 0915, Australian Patent App. No.

  12310/00, Japanese Patent App. No. 2000-577976, and Korean Patent App. No. 10-2001-

  7005134, and International Patent App. No. PCT/US99/25020.

     34. The affidavits, declarations, and bases for any other factual information submitted to or

  prepared for submission to a national or international patent authority or court, including but not

  limited to the United States Patent and Trademark Office, Canadian Intellectual Property Office,

  European Patent Office, IP Australia, Japan Patent Office, Korean Intellectual Property Office,

  Patent Court of Korea, or World Intellectual Property Organization, during prosecution of the

  Patents-in-Suit and any Related Patents and Applications, including experiments and studies

  underlying statements in the affidavits or declarations.

     35. Preparation and submission of the following declarations: (i) “Declaration under 37

  C.F.R. § 1.132” by James G. Dobson, Jr., Ph.D. and Michael F. Ethier, Ph.D. dated February 11,

  2002 (U.S. Patent App. No. 09/672,348) filed with the United States Patent and Trademark

  Office; (ii) “Declaration to Support Korean Patent Application No. 2001-7005134” by James G.

  Dobson, Jr., Ph.D. and Michael F. Ethier, Ph.D. dated October 21, 2004 (Korean Patent App. No.

  10-2001-7005134) filed with the Korean Intellectual Property Office; (iii) “Declaration to

  Support Appeal of Korean Patent Application No. 2001-7005134” by James G. Dobson, Jr.,

  Ph.D. and Michael F. Ethier, Ph.D. dated June 11, 2007 (Korean Patent App. No. 10-2001-

  7005134) filed with the Patent Court of Korea; and (iv) “Second Declaration to Support Appeal

  of Korean Patent Application No. 2001-7005134” by James G. Dobson, Jr., Ph.D. and Michael




                                                  11


                                                F000011
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 27 of 51 PageID #: 18766




  F. Ethier, Ph.D. dated June 29, 2007 (Korean Patent App. No. 10-2001-7005134) filed with the

  Patent Court of Korea.

     36. The facts and circumstances, and the execution of, all communications between You or

  anyone on Your behalf and L’Oréal USA, L’Oréal S.A., and/or their alleged agents before this

  litigation, including but not limited to the allegations that, “[i]n fall of 2003, an agent of [L’Oréal

  USA and L’Oréal S.A.] contacted Dr. Dobson to discuss the patents-in-suit” (D.I. 13 at ¶¶ 23,

  57) and “[i]n March 2015, Brother Dennis Wyrzykowski, President of Teresian Carmelites and

  Carmel Labs, sent a letter to Jean-Paul Agon, CEO of L’Oréal” (id. at ¶ 30).”

     37. The factual bases for Plaintiffs’ asserted secondary considerations of nonobviousness

  with respect to the asserted claims of the Patents-in-Suit, and any asserted nexus between such

  secondary considerations and the asserted claims of the Patents-in-Suit, that allegedly support

  Your nonobviousness positions for the Patents-in-Suit.

     38. All public and third-party disclosures, publications, public uses, sales, and offers for sale

  of or Concerning the subject matter described and/or claimed in the Patents-in-Suit or any other

  adenosine skin-care compositions by Plaintiffs or the alleged inventors, if any, before October

  26, 1998, including any communications between Plaintiffs or the alleged inventors and any

  third party Concerning the same.

     39. The facts, circumstances, investigators, laboratories, test methodologies and parameters,

  products and product lots tested, and test results associated with the testing referenced in the

  correspondence between Plaintiffs and L’Oréal USA or L’Oréal S.A., including but not limited

  to the March 17, 2015 letter from Dennis W. Wyrzykowski to Jean-Paul Agon, the May 27, 2015

  letter from Dennis W. Wyrzykowski to Denis Boulard, the June 24, 2015 letter from Dennis W.




                                                    12


                                                 F000012
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 28 of 51 PageID #: 18767




   Wyrzykowski to Denis Boulard, the April 1, 2016 e-mail from Matthew A. Ambrose to Michelle

   O’Brien, and the April 13, 2016 email from Matthew A. Ambrose to Michelle O’Brien.




                                               13


                                            F000013
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 29 of 51 PageID #: 18768




                                  CERTIFICATE OF SERVICE

          I hereby certify that on April 8, 2020, a true and correct copy of the foregoing document

   was caused to be served upon the following counsel of record as indicated:

    VIA ELECTRONIC MAIL                             VIA ELECTRONIC MAIL
    Brian E. Farnan                                 William C. Carmody
    Michael J. Farnan                               Tamar E. Lusztig
    919 North Market Street                         Beatrice C. Franklin
    12th Floor                                      Susman Godfrey LLP
    Wilmington, DE 19801                            1301 Avenue of the Americas, 32nd Floor
    (302) 777-0300                                  New York, NY 10019
    bfarnan@farnanlaw.com                           bcarmody@susmangodfrey.com
    mfarnan@farnanlaw.com                           tlusztig@susmangodfrey.com
                                                    bfranklin@susmangodfrey.com

                                                    Justin A. Nelson
                                                    Susman Godfrey LLP
                                                    1000 Louisiana Street, Suite 5100
                                                    Houston, TX 77002
                                                    (713) 651-9366
                                                    jnelson@susmangodfrey.com


                                                    /s/ Katharine L. Mowery
                                                    Katharine L. Mowery (#5629)
                                                    mowery@rlf.com




                                                  14


                                              F000014
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 30 of 51 PageID #: 18769




                      EXHIBIT 2
 Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 31 of 51 PageID #: 18770

Serli Polatoglu

From:                              Tamar Lusztig <TLusztig@susmangodfrey.com>
Sent:                              Tuesday, May 26, 2020 7:20 AM
To:                                Kasaraneni, Karthik; Dennis S. Ellis; PH-UMASS v. L’Oreal USDC; Dittmann, Eric W.;
                                   Frederick Cottrell; Ashkenazi, Isaac S.; Jason Rawnsley; Jeffrey Moyer; Palys, Joseph E.;
                                   Katharine Mowery; Katherine F. Murray; Modi, Naveen; Tymoczko, Nicholas; Serli
                                   Polatoglu
Cc:                                Beatrice Franklin; Bill Carmody; Brian Farnan; Davida Brook; Justin A. Nelson; Keeley
                                   Lombardo; Lucas I. Silva; Matthew Lowrie; Michael J. Farnan ; Rodney Polanco
Subject:                           RE: UMass v. L'Oreal: Depositions


Karthik,

We have a slight modification to make to the 30(b)(6) designations for next week.

Subject to our written objections and our subsequent email exchange regarding scope, the following witnesses will
testify about the following topics:

Dr. McNamara: 7, 9, 11, 12, 13, 14, 15, 16, 20, 22, 26, 30, 33, 36, 37
Dr. Dobson: 8, 23, 24, 25, 27, 28, 29, 30, 31, 32, 34, 35, 36, 38
Mr. Wyrzykowski: 2, 10, 12, 13, 14, 15, 36
Mr. Menard: 1, 3, 4, 5, 6, 17, 18, 19, 20, 21, 22, 37

Thanks.

-Tamar

From: Tamar Lusztig
Sent: Monday, May 18, 2020 7:26 PM
To: Kasaraneni, Karthik <karthikkasaraneni@paulhastings.com>; Dennis Ellis <dellis@bgrfirm.com>; PH-UMASS v.
L’Oreal USDC <PH-UMass-LOreal-USDC@paulhastings.com>; Dittmann, Eric W. <ericdittmann@paulhastings.com>;
Frederick Cottrell <cottrell@rlf.com>; Ashkenazi, Isaac S. <isaacashkenazi@paulhastings.com>; Jason Rawnsley
<rawnsley@rlf.com>; Jeffrey Moyer <moyer@rlf.com>; Palys, Joseph E. <josephpalys@paulhastings.com>; Katharine
Mowery <mowery@rlf.com>; Katherine Murray <kmurray@bgrfirm.com>; Modi, Naveen
<naveenmodi@paulhastings.com>; Tymoczko, Nicholas <nicholastymoczko@paulhastings.com>; Serli Polatoglu
<spolatoglu@bgrfirm.com>
Cc: Beatrice Franklin <BFranklin@susmangodfrey.com>; Bill Carmody <bcarmody@SusmanGodfrey.com>; Brian Farnan
<bfarnan@farnanlaw.com>; Davida Brook <DBrook@susmangodfrey.com>; Justin A. Nelson
<jnelson@SusmanGodfrey.com>; Keeley Lombardo <klombardo@susmangodfrey.com>; Lucas I. Silva
<lsilva@foley.com>; Matthew Lowrie <mlowrie@foley.com>; Michael J. Farnan <mfarnan@farnanlaw.com>; Rodney
Polanco <RPolanco@susmangodfrey.com>
Subject: RE: UMass v. L'Oreal: Depositions

Karthik,

Dr. Michael Ethier will be available for his deposition on 6/2.

Subject to our written objections and our subsequent email exchange regarding scope, the following witnesses will
testify about the following topics:
                                                              1

                                                       F000015
  Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 32 of 51 PageID #: 18771


Dr. McNamara: 7, 9, 11, 12, 13, 14, 15, 16, 20, 22, 26, 30, 33, 36, 37
Dr. Dobson: 8, 23, 24, 25, 27, 28, 29, 30, 31, 32, 34, 35, 36, 38
Mr. Wyrzykowski: 1, 2, 3, 4, 5, 6, 10, 12, 13, 14, 15, 17, 18, 19, 20, 21, 22, 36, 37

Could you please let us know by close of business tomorrow whether you intend to proceed with the Steinman,
Warshawsky, or Decker depositions so that we can get them scheduled, or not, as the case may be? And similarly, can
you please let us know by close of business tomorrow whether you plan to use a half day or less for any of the witnesses
we will be presenting for deposition?

Thanks!

-Tamar

From: Kasaraneni, Karthik <karthikkasaraneni@paulhastings.com>
Sent: Monday, May 18, 2020 6:14 PM
To: Tamar Lusztig <TLusztig@susmangodfrey.com>; Dennis Ellis <dellis@bgrfirm.com>; PH-UMASS v. L’Oreal USDC <PH-
UMass-LOreal-USDC@paulhastings.com>; Dittmann, Eric W. <ericdittmann@paulhastings.com>; Frederick Cottrell
<cottrell@rlf.com>; Ashkenazi, Isaac S. <isaacashkenazi@paulhastings.com>; Jason Rawnsley <rawnsley@rlf.com>;
Jeffrey Moyer <moyer@rlf.com>; Palys, Joseph E. <josephpalys@paulhastings.com>; Katharine Mowery
<mowery@rlf.com>; Katherine Murray <kmurray@bgrfirm.com>; Modi, Naveen <naveenmodi@paulhastings.com>;
Tymoczko, Nicholas <nicholastymoczko@paulhastings.com>; Serli Polatoglu <spolatoglu@bgrfirm.com>
Cc: Beatrice Franklin <BFranklin@susmangodfrey.com>; Bill Carmody <bcarmody@SusmanGodfrey.com>; Brian Farnan
<bfarnan@farnanlaw.com>; Davida Brook <DBrook@susmangodfrey.com>; Justin A. Nelson
<jnelson@SusmanGodfrey.com>; Keeley Lombardo <KLombardo@susmangodfrey.com>; Lucas I. Silva
<lsilva@foley.com>; Matthew Lowrie <mlowrie@foley.com>; Michael J. Farnan <mfarnan@farnanlaw.com>; Rodney
Polanco <RPolanco@susmangodfrey.com>
Subject: RE: UMass v. L'Oreal: Depositions

Tamar,

Thank you for providing these dates. We are checking to see if they work for us. Please let us know which of these
witnesses, if any, you will be designating as 30(b)(6) witnesses, and for which topics. Please also provide proposed
deposition dates for the remaining witnesses.

Thank you,
Karthik



From: Tamar Lusztig <TLusztig@susmangodfrey.com>
Sent: Saturday, May 16, 2020 9:37 PM
To: Dennis Ellis <dellis@bgrfirm.com>; PH-UMASS v. L’Oreal USDC <PH-UMass-LOreal-USDC@paulhastings.com>;
Dittmann, Eric W. <ericdittmann@paulhastings.com>; Frederick Cottrell <cottrell@rlf.com>; Ashkenazi, Isaac S.
<isaacashkenazi@paulhastings.com>; Jason Rawnsley <rawnsley@rlf.com>; Jeffrey Moyer <moyer@rlf.com>; Palys,
Joseph E. <josephpalys@paulhastings.com>; Katharine Mowery <mowery@rlf.com>; Katherine Murray
<kmurray@bgrfirm.com>; Modi, Naveen <naveenmodi@paulhastings.com>; Tymoczko, Nicholas
<nicholastymoczko@paulhastings.com>; Serli Polatoglu <spolatoglu@bgrfirm.com>
Cc: Beatrice Franklin <BFranklin@susmangodfrey.com>; Bill Carmody <bcarmody@SusmanGodfrey.com>; Brian Farnan
<bfarnan@farnanlaw.com>; Davida Brook <DBrook@susmangodfrey.com>; Justin A. Nelson
<jnelson@SusmanGodfrey.com>; Keeley Lombardo <KLombardo@susmangodfrey.com>; Lucas I. Silva
<lsilva@foley.com>; Matthew Lowrie <mlowrie@foley.com>; Michael J. Farnan <mfarnan@farnanlaw.com>; Rodney

                                                                2
                                                         F000016
  Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 33 of 51 PageID #: 18772

Polanco <RPolanco@susmangodfrey.com>; Tamar Lusztig <TLusztig@susmangodfrey.com>
Subject: [EXT] UMass v. L'Oreal: Depositions

Counsel,

We are still confirming a few dates, but did not want to delay in getting you the below information. The following
witnesses will be available for remote video depositions on the following dates:

Dr. Jim McNamara: 5/27
Dr. James Dobson: 5/27
Dr. Satinder Rawat: 5/29
Dr. Kevin Lehman: 6/1
Renato Jose: 6/1
Frank Gallagher: 6/2
Paul Menard: 6/4
Dennis Wyrzykowski 6/5

For now, the depositions will begin at 10 AM in the deponent’s home time zone; though we reiterate our earlier request
to let us know if any of the depositions will be going less than half a day in which case we may adjust.

-Tamar

Tamar Lusztig | Susman Godfrey LLP
1301 Avenue of the Americas, 32nd Floor | New York, NY 10019
212-729-2007 (direct) | 617-967-8748 (cell)




                                                            3
                                                      F000017
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 34 of 51 PageID #: 18773




                      EXHIBIT 3
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 35 of 51 PageID #: 18774




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE
   UNIVERSITY OF
   MASSACHUSETTS and CARMEL
   LABORATORIES, LLC,
                                             C.A. No. 17-cv-868-CFC-SRF
                        Plaintiffs,

   v.

   L’ORÉAL USA, INC.,

                        Defendant.


                        DECLARATION OF DR. RYAN CHEU

           I, Dr. Ryan Cheu, declare as follows:

        1. I am an Associate Director of Bioanalytical Chemistry at Emery Pharma. I

  hereby submit this declaration in support of University of Massachusetts and

  Carmel Laboratories, LLC’s (“Plaintiffs”) Motion to Strike and Motions for Partial

  Summary Judgment of No Anticipation and Non-Obviousness.

        2. Emery Pharma was first contacted by Plaintiffs’ counsel, Susman Godfrey,

  on July 7, 2020.

        3. Emery Pharma was engaged by Susman Godfrey on July 9, 2020, to make

  and test certain formulations corresponding to Table 3 of JP153 and Example 5 of

  DE107.

        4. Emery Pharma placed an order for the materials necessary to make and test


                                             1
  7661116v1/015369
                                          F000018
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 36 of 51 PageID #: 18775




  the first set of formulations on July 14, 2020.

      5. Emery Pharma received the materials necessary to make and test the first set

  of formulations on July 27, 2020.

      6. Between July 27, 2020, and October 15, 2020, Emery Pharma continuously

  tested 20 formulations.

      7. Making and testing the first formulations took approximately four weeks.

  Making and testing additional formulations took approximately one week each.

      8. Additional ingredients had to be ordered, which further extended the timeline

  for making and testing formulations. Some ingredients, such as Poly(acrylamide-

  co-acrylic acid) and Poly(methyl vinyl ether-alt-maleic acid), take up to 5 days to

  arrive after an order is placed.

      9. Emery Pharma decided what formulations to make and test in part because

  we chose ingredients that the lab already had or would be quick to order.

      10. If we had more time to order materials, make the formulations, and conduct

  our testing, we would have tested additional and different formulations.

      11. Based on the testing conducted to date, if given sufficient time, I believe it

  would be possible to develop formulations corresponding to any embodiment of the

  prior art references, using ingredients and manufacturing methods commonly

  known in the 1997-1998 time period, each of which would not cause adenosine to

  be applied to the dermal cells in the claimed ranges of the patents-in-suit.


                                             2
  7661116v1/015369
                                          F000019
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 37 of 51 PageID #: 18776


      12. A summary of my opinions regarding the formulations Emery Pharma made

  and tested is attached as Exhibit A. I am prepared to submit a supplemental report

  in accordance with Federal Rule of Civil Procedure 26, should the Court allow.



          I declare under penalty of perjury under the laws of the United States of

  America that the foregoing is true and correct.

  Dated:             October 16, 2020

                                                     /s/
                                                     Ryan Cheu




                                           3
  7661116v1/015369


                                        F000020
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 38 of 51 PageID #: 18777




                  EXHIBIT
                    A
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 39 of 51 PageID #: 18778



                                                                CONFIDENTIAL REPORT
                                                   REPORT #: RSGF-NB200709




   CONFIDENTIAL Report
   University of Massachusetts, et al. v. L’Oréal USA




THE INFORMATION CONTAINED IN THIS DOCUMENT IS STRICTLY PRIVATE AND CONFIDENTIAL TO ITS RECIPIENTS, AND SHOULD NOT BE COPIED,
    DISTRIBUTED, NOR REPRODUCED IN WHOLE OR IN PART, NOR PASSED TO ANY THIRD PARTY WITHOUT CONSENT FROM THE RECIPIENT.
7661083v1/015369
                                                            F000021
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 40 of 51 PageID #: 18779



                                                                   CONFIDENTIAL REPORT
                                                      REPORT #: RSGF-NB200709


   October 16, 2020


   PREPARED BY:


                                                                     October 16, 2020
   Signature                                                           Date


   INTRODUCTION

       1. Susman Godfrey LLP, counsel for Plaintiffs University of Massachusetts and Carmel Labs
          (“Counsel”) contracted Emery Pharma for formulation development and potential in vitro Drug
          Release Testing (IVRT). In order to determine the permeability of the test articles (developed at
          Emery Pharma), we utilized a Franz diffusion cell apparatus to study IVRT for the developed test
          articles.
       2. The purpose of these experiments was to determine the dermal delivery of adenosine from two
          topical prior art formulations. Counsel had asked us to formulate and test the JP153 (Table 3,
          Lane Report) and DE107 (Example 5, Lane Report) creams for dermal adenosine delivery levels
          using Franz Diffusion Cells and in vitro release testing in accordance with the testing parameters
          used by Tioga Research.

   MATERIALS AND METHOD

       3. Following the constituent list for the creams provided by Counsel, Emery Pharma formulated
          the JP153 cream as follows. Stearic acid (1% wt.), cetanol (0.50% wt.), glycerol monostearate
          (0.50% wt.), squalene (20% wt.), and Sorbitan monooleate (2% wt.) were mixed and heated to
          75ᵒC for 1 hour at 1400RPM. Poly (ethylene oxide) Sorbitan monostearate (2% wt.), sodium
          hydroxide (0.05% wt.), methylparaben (0.10% wt.), water (73.35% wt.), and a carboxyvinyl
          polymer (0.10% wt.) was then added and mixed at 1400RPM for 2 hours at 75ᵒC.1
       4. Emery Pharma tested a series of carboxyvinyl polymers including: polyacrylic acid, poly(2-
          ethylacrcylic acid), poly(methyl vinyl ether-alt-maleic acid), and poly(acrylamide-co-acrylic acid).
          These carboxyvinyl polymers would have been commonly known and used in the 1997-1998
          time period.2 Following the 2-hour mixing, the cream was slowly cooled to 30 ᵒC with constant
          stirring at 1400 RPM. The cooling process took ~1 hour and then left at 30 ᵒC for an additional

   1
     The mixing, heating, and cooling for each formulation, where not specified by JP153 or DE107, were conducted
   according to established methods available in the 1997-1998 time period. See, e.g., Eccleston GM. Functions of
   mixed emulsifiers and emulsifying waxes in dermatological lotions and creams. Colloids and Surfaces A:
   Physicochemical and Engineering Aspects. 1997 May 15;123:169-82.
   2
     See, e.g. Perrin P, et al. Emulsions stabilized with hydrophobically modified poly (acrylic acid). In Trends in Colloid
   and Interface Science XI 1997 (pp. 228-238); Nagashima S, et al. Preparation of monodisperse poly (acrylamide-co-
   acrylic acid) hydrogel microspheres by a membrane emulsification technique and their size-dependent surface
   properties. Colloids and Surfaces B: Biointerfaces. 1998 Jun 15;11(1-2):47-56.
   THE INFORMATION CONTAINED IN THIS DOCUMENT IS STRICTLY PRIVATE AND CONFIDENTIAL TO ITS RECIPIENTS, AND SHOULD NOT BE COPIED,
       DISTRIBUTED, NOR REPRODUCED IN WHOLE OR IN PART, NOR PASSED TO ANY THIRD PARTY WITHOUT CONSENT FROM THE RECIPIENT.
   7661083v1/015369
                                                          F000022
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 41 of 51 PageID #: 18780



                                                                   CONFIDENTIAL REPORT
                                                      REPORT #: RSGF-NB200709


          hour. Either adenosine (0.2% wt.) or hamamelitannin (0.1% wt.) + adenosine (0.1% wt.), and
          fragrance (0.20% wt.)3 was then added and the entire cream was mixed and heated to 40 ᵒC
          where it was maintained for 30 minutes. Emery Pharma tested both rose water and lavender
          water for all carboxyvinyl polymers used. These fragrances would have been commonly known
          and used in the 1997-1998 time period.4 Emery Pharma then added adenosine 13C5 (0.1% wt.) in
          accordance with the formulation screening campaign conducted by Tioga Research.
       5. Following the constituent list for the creams provided by Counsel, Emery Pharma formulated
          the DE107 cream as follows. Glyceryl stearate (3% wt.), behenyl alcohol (5% wt.), isopropyl
          palmitate (3% wt.), octyl dodecanol (3% wt.), and glycerin (5% wt.) was added and mixed at
          1400 RPM for 1 hour at 75 ᵒC. Water (74.4% wt.) was added and the cream was slowly cooled to
          30 ᵒC with constant stirring at 1400 RPM for 2 hours. Adenosine (0.1% wt.), fragrance (0.2% wt.),
          and preservative (6.3% wt.) were added and the entire cream was mixed and heated to 40 ᵒC for
          1 hour. Following this, Emery Pharma then added adenosine-13C5 (0.1% wt.) in accordance with
          the formulation screening campaign conducted by Tioga Research. For the DE107 cream, Emery
          Pharma tested a series of preservatives including sodium citrate, sodium benzoate, caprylyl
          glycol, sodium chloride, and honey. These preservatives would have been commonly known and
          used in the 1997-1998 time period.5 Emery Pharma also tested two different fragrances: rose
          water and lavender water.
       6. To determine the flux of adenosine into and through the skin, Emery Pharma developed an
          analytical method to detect adenosine-13C5 (Toronto Research Chemicals: A280402) using liquid
          chromatography mass spectrometry (LC/MS). Stock solution and calibration standards were
          prepared by weighing 5 mg of adenosine-13C5 and dissolved in 5 mL of 50%/50%
          water/methanol. Calibration standards were diluted using 50%/50% water/methanol ranging
          from 10-0.001 µg/mL. Table 1 details the LC/MS parameters.
       7. Human excised skin was purchased from BIOIVT and dermatomed to 250 µm thickness leaving
          only the stratum corneum, epidermis, and dermis intact. The skin tissue was obtained from a
          female donor, age 53. This skin was shipped to Emery Pharma on dry ice and stored at -20 ᵒC
          until use. Prior to use, the skin pieces were removed from the freezer and allowed to thaw at
          room temperature for 25 minutes. The skin was then submerged into 200 mL of distilled water
          and allowed to rest for 5 minutes at room temperature. The skin was then washed and rinsed
          two times. The skin was then cut to fit on the Franz diffusion cells.

   3
     Corresponding to Example 1 and Comparative Example 1 from JP153, Tables 3-5.
   4
     See, e.g., Rastogi SC, et al. Natural ingredients based cosmetics: Content of selected fragrance sensitizers. Contact
   Dermatitis. 1996 Jun;34(6):423-6; Brud, WS. FORMULATION AND EVALUATION OF FRAGRANCE FOR PERFUMERY
   COSMETICS AND RELATED PRODUCTS. In A Manual on the Essential Oil Industry, K. TULEY DE SILVA, ed. 1995
   Nov:179; Scheinman PL. Allergic contact dermatitis to fragrance: a review. American Journal of Contact Dermatitis.
   1996 Jun 1;7(2):65-76.
   5
     See, e.g., Crane E. The past and present importance of bee products to man. InBee Products 1997 (pp. 1-13);
   Jeddar A, et al. The antibacterial action of honey. An in vitro study. Suid-Afrikaanse tydskrif vir geneeskunde. 1985
   Feb;67(7):257-8; Liyanage D, Mawatha B. Health benefits and traditional uses of honey: A review. J. Apith. 2017;
   Zumla, A. and Lulat, A. Honey-a remedy rediscovered. Journal of the Royal Society of Medicine, Vol. 82 (July 1989),
   384-385; Chipley JR. Sodium benzoate and benzoic acid. Antimicrobials in foods. 1993;2:11-48.
   THE INFORMATION CONTAINED IN THIS DOCUMENT IS STRICTLY PRIVATE AND CONFIDENTIAL TO ITS RECIPIENTS, AND SHOULD NOT BE COPIED,
       DISTRIBUTED, NOR REPRODUCED IN WHOLE OR IN PART, NOR PASSED TO ANY THIRD PARTY WITHOUT CONSENT FROM THE RECIPIENT.
   7661083v1/015369
                                                          F000023
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 42 of 51 PageID #: 18781



                                                                   CONFIDENTIAL REPORT
                                                      REPORT #: RSGF-NB200709


       8. The Franz diffusion cells had a receptor volume of 5 mL and an exposure area of 0.64 cm2. The
           receptor fluid used was 0.01% Sodium Azide pH 5.5 (using 0.1 N HCl). The receptor fluid was
           added to each Franz cell with a Teflon coated magnetic stir bar. The excised skin was added and
           the donor and receptor well compartments were aligned and clamped. Each section of skin was
           visually assessed for integrity issues.
       9. Following the donor and receptor well compartment alignment, the Franz Cell apparatus was
           equilibrated for 20 minutes at 32 ᵒC. Any air bubbles that formed were removed by tilting the
           cells until the bubble was eliminated. The cells were continuously stirred throughout the
           equilibration and experiment. After 20 minutes, the skin was re-assessed for signs of sweating
           or wetness. If present, the skin was removed, and a new excised skin was added to the Franz
           Cell.
       10. Each Franz cell was dosed with 5 µL of formulations using a positive pipet. Once the dose was
           applied, it was spread evenly across the exposed skin using a glass rod. Following the last
           timepoint, 24 hours, a 300 µL aliquot was abstracted from the sampling port of each Franz Cell.
           Aliquots were stored at 4 ᵒC prior to LC/MS analysis. Samples were analyzed within 2 days of
           collection.
       11. After 24 hours, a 200 µL aliquot of 50%/50% water/methanol was added to the donor
           compartment and allowed to sit for 5 minutes. The aliquot was then removed, and the skin was
           tapped dry with a clean KimWipe. The skin was then subjected to tape stripping using
           cellophane tape three times. The tape was applied lightly to remove the upper most layers of
           the stratum corneum. After tape stripping, the remaining skin was placed briefly on a hot plate
           at 60 ᵒC for 10 seconds to ease the separation. The skin was then separated into the epidermal
           and dermal layer using spatulas. The epidermal and dermal layers were then separately placed
           in glass vials containing 0.5mL of 50%/50% water/methanol and incubated at 40 ᵒC for 24 hours
           with gentle agitation. After 24 hours, the samples were collected and stored at 4 ᵒC prior to
           LC/MS analysis.
       12. The LC/MS peak areas were converted to ug/mL using the standard curve described in
           “Analytical Methods”. The concentrations were multiplied by either 5mL for receptor volume
           (transdermal) or 0.5 mL skin extraction volume (epidermal/dermal). This value was then divided
           by the molecular weight of adenosine. For the dermis, the value was then divided by 80 µL to
           account for the volume of the dermis. This value was generated by the average weight of the
           dermal layer and assuming specific gravity is 1.00 for skin. Thus 80 mg = 80 µL. For the
           epidermal layer, this value was 40 µL. To account for the 0.2% adenosine in the JP153 cream
           that was tested, the value was also divided by ratio of adenosine-13C5 /adenosine.

   RESULTS AND DISCUSSION

       13. The summary of the DE107 cream data is presented in Figure 1 and 2 for the dermal and
           epidermal delivery, respectively. The transdermal delivery was below our limit of detection
           (BLOD) and the data is not shown. Table 2 summarizes the adenosine delivery and standard
           error calculations. The summary of JP153 cream data is presented in Figure 3 and 4 for the
           dermal and epidermal delivery, respectively. The transdermal delivery was BLOD and the data is

   THE INFORMATION CONTAINED IN THIS DOCUMENT IS STRICTLY PRIVATE AND CONFIDENTIAL TO ITS RECIPIENTS, AND SHOULD NOT BE COPIED,
       DISTRIBUTED, NOR REPRODUCED IN WHOLE OR IN PART, NOR PASSED TO ANY THIRD PARTY WITHOUT CONSENT FROM THE RECIPIENT.
   7661083v1/015369
                                                          F000024
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 43 of 51 PageID #: 18782



                                                                   CONFIDENTIAL REPORT
                                                      REPORT #: RSGF-NB200709


           not shown. Table 3 summarizes the adenosine delivery and standard error calculations for the
           JP153 cream testing.
       14. The JP153 formulation using Poly(acrylamide-co-acrylic acid) and either fragrance demonstrated
           the lowest adenosine penetration in both the dermis and epidermis. This was consistent for
           both rounds of testing, including testing comparative example 1, adenosine 0.2%. All the
           formulations demonstrated below limit of detection (LOD) transdermal delivery. Based on our
           LC/MS method detection limit this is equivalent to a less than 2.3x10-8 M delivery.
       15. The DE107 formulations using honey and either fragrance demonstrated the lowest adenosine
           penetration, below our limit of detection for adenosine penetration in the dermis, epidermis,
           and transdermal. Based on our LC/MS method detection limit this is equivalent to a less than
           2.3x10-8 M delivery.

   CONCLUSION

       16. The JP153 formulation using Poly(acrylamide-co-acrylic acid) and either fragrance, and the
           DE107 formulations using honey and either fragrance, resulted in application of adenosine to
           the dermal cells at a concentration below 10-7 M.

   Tables and Figures

                                                Table 1: LC/MS Parameters

                 Instrument                          Agilent 1200 Series HPLC and 6410 Triple Quad LC/MS

                 Column                              Eclipse XDB-C18 150 x 4.6mm, 5um

                 Column Temp                         40ᵒC

                 MS Detection (adenosine)            ESI : Positive mode M/Z 268

                 MS Detection (adenosine-13C5) ESI : Positive mode M/Z 273

                 Mobile Phase A                      0.1% Formic Acid in Water

                 Mobile Phase B                      Methanol

                 Flow Rate                           0.2mL/min

                 Isocratic                           0-5 minutes: 10%B

                 Injection volume (uL)               10




   THE INFORMATION CONTAINED IN THIS DOCUMENT IS STRICTLY PRIVATE AND CONFIDENTIAL TO ITS RECIPIENTS, AND SHOULD NOT BE COPIED,
       DISTRIBUTED, NOR REPRODUCED IN WHOLE OR IN PART, NOR PASSED TO ANY THIRD PARTY WITHOUT CONSENT FROM THE RECIPIENT.
   7661083v1/015369
                                                            F000025
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 44 of 51 PageID #: 18783



                                                                                          CONFIDENTIAL REPORT
                                                                              REPORT #: RSGF-NB200709


                                                                                  Dermis
                                                                                                                                 Lavender
                               8.00E-07
                                                                                                                                 Rose
                                                     5.70E-07
                               7.00E-07

                               6.00E-07 4.07E-07
         Delivered Dose (M)




                               5.00E-07

                               4.00E-07                                                                                   3.49E-07
                                                                                                                                     2.88E-07
                                                                       1.87E-07                  1.85E-07
                               3.00E-07
                                                                                      2.19E-07
                                                                1.81E-07
                               2.00E-07

                               1.00E-07                                                                     BLOD   BLOD

                              0.00E+00
                                             Sodium Citrate      Sodium Benzoate        Caprylyl glycol        Honey        Sodium Chloride



                                 Figure 1: DE107 Summarized Dermal Delivery of Adenosine. n=6. Error bars represent
                                 standard error.

                                                                                Epidermis
                                                                                                                                 Lavender
                              8.00E-07
                                                     6.23E-07                                                                    Rose
                              7.00E-07
                                          4.94E-07
                              6.00E-07
     Delivered Dose (M)




                              5.00E-07                                                                                    3.82E-07
                                                                                      3.63E-07                                       3.69E-07
                              4.00E-07                                                           2.50E-07
                                                                           2.16E-07
                              3.00E-07                          1.96E-07
                              2.00E-07

                              1.00E-07                                                                      BLOD   BLOD

                              0.00E+00
                                             Sodium Citrate     Sodium Benzoate         Caprylyl glycol        Honey       Sodium Chloride



            Figure 2: DE107 Summarized Epidermal Delivery of Adenosine. n=6. Error bars represent standard
                                                       error.




   THE INFORMATION CONTAINED IN THIS DOCUMENT IS STRICTLY PRIVATE AND CONFIDENTIAL TO ITS RECIPIENTS, AND SHOULD NOT BE COPIED,
       DISTRIBUTED, NOR REPRODUCED IN WHOLE OR IN PART, NOR PASSED TO ANY THIRD PARTY WITHOUT CONSENT FROM THE RECIPIENT.
   7661083v1/015369
                                                                                 F000026
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 45 of 51 PageID #: 18784



                                                                                  CONFIDENTIAL REPORT
                                                                        REPORT #: RSGF-NB200709


                                         Table 2: DE107 Summarized Average Delivery of Adenosine. n=6

    Preservative                         Fragrance         Transdermal (M)       Epidermis (M)         STD Error       Dermis       STD Error
   Sodium Citrate                        Lavender               BLOD               4.94E-07            1.35E-07       4.07E-07      1.08E-07
   Sodium Citrate                           Rose                BLOD               6.23E-07            5.31E-08       5.70E-07      1.29E-07
  Sodium Benzoate                        Lavender               BLOD               1.96E-07            3.78E-08       1.81E-07      3.09E-08
  Sodium Benzoate                           Rose                BLOD               2.16E-07            3.64E-08       1.87E-07      3.16E-08
   Caprylyl glycol                       Lavender               BLOD               3.63E-07            4.70E-08       2.19E-07      2.63E-08
   Caprylyl glycol                          Rose                BLOD               2.50E-07            4.03E-08       1.85E-07      2.00E-08
       Honey                             Lavender               BLOD                 BLOD                BLOD           BLOD          BLOD
       Honey                                Rose                BLOD                 BLOD                BLOD           BLOD          BLOD
  Sodium Chloride                        Lavender               BLOD               3.82E-07            3.53E-08       3.49E-07      3.49E-08
  Sodium Chloride                           Rose                BLOD               3.69E-07            5.12E-08       2.88E-07      4.52E-08



                                                                             Dermis
                          9.00E-07                                                                                           Lavender
                                                5.66E-07
                          8.00E-07                                                                                           Rose

                          7.00E-07
     Delivered Dose (M)




                          6.00E-07

                          5.00E-07

                          4.00E-07                                               2.88E-07
                                     2.37E-07                         2.34E-07              2.56E-07
                          3.00E-07
                                                           1.95E-07
                          2.00E-07
                                                                                                                  1.10E-07
                                                                                                       4.54E-08              7.74E-08 8.99E-08
                          1.00E-07

                          0.00E+00




    Figure 3: JP153 Summarized Dermal Delivery of Adenosine. n=6. Error bars represent standard error.

   THE INFORMATION CONTAINED IN THIS DOCUMENT IS STRICTLY PRIVATE AND CONFIDENTIAL TO ITS RECIPIENTS, AND SHOULD NOT BE COPIED,
       DISTRIBUTED, NOR REPRODUCED IN WHOLE OR IN PART, NOR PASSED TO ANY THIRD PARTY WITHOUT CONSENT FROM THE RECIPIENT.
   7661083v1/015369
                                                                            F000027
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 46 of 51 PageID #: 18785



                                                                         CONFIDENTIAL REPORT
                                                                REPORT #: RSGF-NB200709


                                                                  Epidermis
                        7.00E-07                                                                                    Lavender
                                          5.69E-07
                                                                                                                    Rose
                        6.00E-07


                        5.00E-07
   Delivered Dose (M)




                        4.00E-07                            3.42E-07   3.44E-07
                                   2.59E-07
                                                                                  2.31E-07
                        3.00E-07                     2.37E-07


                        2.00E-07                                                                                              1.51E-07
                                                                                                        1.33E-07   1.37E-07
                                                                                             1.08E-07
                        1.00E-07


                        0.00E+00




                   Figure 4: JP153 Summarized Epidermal Delivery of Adenosine. n=6. Error bars represent standard
                                                              error.




   THE INFORMATION CONTAINED IN THIS DOCUMENT IS STRICTLY PRIVATE AND CONFIDENTIAL TO ITS RECIPIENTS, AND SHOULD NOT BE COPIED,
       DISTRIBUTED, NOR REPRODUCED IN WHOLE OR IN PART, NOR PASSED TO ANY THIRD PARTY WITHOUT CONSENT FROM THE RECIPIENT.
   7661083v1/015369
                                                                   F000028
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 47 of 51 PageID #: 18786



                                                                    CONFIDENTIAL REPORT
                                                       REPORT #: RSGF-NB200709


                          Table 3: JP153 Summarized Average Delivery of Adenosine. n=6.
         Carboxyvinyl Polymer             Fragrance       Transdermal       Epidermis      STD Error      Dermis      STD Error
                                                              (M)               (M)                         (M)
            Polyacrylic Acid               Lavender            0             2.59E-07      6.54E-08      2.37E-07     2.90E-08
                                             Rose               0           5.69E-07       6.16E-08      5.66E-07     2.31E-07
        Poly(2-ethylacrcylic acid)         Lavender             0           2.37E-07       4.53E-08      1.95E-07     2.89E-08
                                             Rose               0           3.42E-07       2.27E-08      2.34E-07     3.49E-08
   Poly(methyl vinyl ether-alt-maleic      Lavender             0           3.44E-07       2.28E-08      2.88E-07     3.22E-08
                 acid)
                                             Rose               0           2.31E-07       6.42E-08      2.56E-07     9.96E-09
    Poly(acrylamide-co-acrylic acid)       Lavender             0           1.08E-07       2.12E-08      4.54E-08     8.95E-09
                                             Rose               0           1.33E-07       1.89E-08      1.10E-07     6.47E-09
       Poly(acrylamide-co-acrylic          Lavender             0           1.37E-07       1.57E-08      7.74E-08     1.10E-08
         acid)_Adenosine0.2%
                                             Rose               0           1.51E-07       1.36E-08      8.99E-08     1.19E-08




    THE INFORMATION CONTAINED IN THIS DOCUMENT IS STRICTLY PRIVATE AND CONFIDENTIAL TO ITS RECIPIENTS, AND SHOULD NOT BE COPIED,
        DISTRIBUTED, NOR REPRODUCED IN WHOLE OR IN PART, NOR PASSED TO ANY THIRD PARTY WITHOUT CONSENT FROM THE RECIPIENT.
    7661083v1/015369
                                                          F000029
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 48 of 51 PageID #: 18787




                      EXHIBIT 4
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 49 of 51 PageID #: 18788


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

   UNIVERSITY OF
   MASSACHUSETTS and CARMEL
   LABORATORIES, LLC,
                                             C.A. No. 17-cv-868-CFC-SRF
                           Plaintiffs,

   v.

   L’ORÉAL USA, INC.,

                           Defendant.


               DECLARATION OF DR. BOZENA MICHNIAK-KOHN

           I, Dr. Bozena Michniak-Kohn, declare as follows:

        1. I am a full tenured Professor of Pharmaceutics at the Ernest Mario School of

  Pharmacy at Rutgers, the State University of New Jersey, Piscataway NJ (Busch

  campus). I have been retained by the University of Massachusetts and Carmel

  Laboratories, LLC (“Plaintiffs”) as a technical expert witness with respect to the

  proceedings currently before the Court in the above-captioned matter. I hereby

  submit this declaration in support of Plaintiffs’ Motion for Summary Judgment of

  No Anticipation.

        2. I submitted a rebuttal expert report on July 21, 2020, where I opined, among

  other things, that DE107 and JP153 do not inherently anticipate the patents-in-suit.

        3. I have reviewed the summary of testing conducted by Emery Pharma and the


                                             1
  Error! Unknown document property name.


                                           F000030
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 50 of 51 PageID #: 18789




                                     F000031
Case 1:17-cv-00868-CFC-SRF Document 376 Filed 10/23/20 Page 51 of 51 PageID #: 18790




                           CERTIFICATION OF COMPLIANCE

         The foregoing document complies with the type-volume limitation of this

   Court’s March 2, 2020 form Scheduling Order For All Cases where Infringement is

   Alleged. The text of this brief, including footnotes, was prepared in Times New

   Roman, 14 point. According to the word processing system used to prepare it, the

   brief contains 674 words, excluding the case caption, signature block, table of

   contents and table of authorities.



                                              /s/ Brian E. Farnan                    .
                                              Brian E. Farnan (Bar No. 4089)
   Dated: October 16, 2020
